BRYAN, Justice
(dissenting).
I was not a member of this Court when it decided McMahon v. Yamaha Motor Corp., U.S.A., 95 So.3d 769 (Ala.2012), the first appeal to this Court involving Jacklyn and Donald McMahon’s claims ' against Yamaha Motor Corporation, U.S.A., Yamaha Motor Manufacturing Corporation of America, and Yamaha Motor Co., Ltd. (“the Yamaha defendants’’). Given the facts presented and the applicable law, I would have dissented from this Court’s decision to reverse “[t]he judgment as, a matter of law entered in favor of the Yamaha defendants on the McMahons’ wantonness claim.” 95 So.3d at 774. Because I believe that the Yamaha defendants were also entitled to a judgment as matter of law on Jacklyn McMahon’s wantonness claim in the present case, I dissent from this Court’s affirmance of the judgment éntered on the jury verdict in favor of Jacklyn McMahon on her wantonness claim against the Yamaha defendants.